United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3262
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
       v.                              * District Court for the Northern
                                       * District of Iowa.
Jeffrey Glenn Holt,                    *
                                       *      [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: May 17, 2006
                                Filed: May 22, 2006

                                   ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After Jeffrey Glenn Holt committed numerous violations of the terms of his
supervised release, the district court1 revoked his release and sentenced him to
fourteen months imprisonment followed by supervised release, which included the
special condition that Holt spend up to 180 days in a community corrections center.
Holt appeals, alleging that the district court imposed the halfway house term without
explaining why it was appropriate, that the record does not support the condition, and

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
that it effectively adds six months to his term of imprisonment and is a greater
deprivation of his liberty than is reasonably necessary in violation of 18 U.S.C. §
3583(d)(2).

       At the revocation hearing on August 10, 2005, Holt admitted that he had
violated the terms of his release on more than twenty occasions and that he was having
difficulty readjusting to society after serving the 120 month sentence imposed for his
earlier drug offense. The district court commented that Holt had a criminal history
category of III and a serious substance abuse problem. It also noted that he had not
complied with urinary analysis requirements, that he had used alcohol, that he had not
notified the Probation Office of his multiple contacts with law enforcement, and that
he had failed to file the monthly report. After further discussion of the 18 U.S.C. §
3553(a) factors, the court imposed the revocation sentence. Holt raised no objection
to the special condition at the time.

       We review conditions of supervised release to which a defendant did not object
for plain error, see United States v. Henkel, 358 F.3d 1013, 1014-1015 (8th Cir.
2004), and we recognize the wide discretion given to district courts in imposing
supervised release. United States v. Crose, 284 F.3d 911, 912 (8th Cir. 2002). We
conclude that based on Holt's criminal history, his drug and alcohol problems, and his
admitted difficulty readjusting to society, the district court imposed the least
restrictive means to allow close monitoring, help Holt maintain his sobriety, and
prevent future crime. The district court explained its reasons for the revocation
sentence and did not abuse its discretion by including the halfway house condition.

      Accordingly, we affirm the judgment of the district court.

                       ______________________________




                                          2